Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, as filed 10/18/2021, are examined herein. 

Claim Rejections - 35 USC § 101
Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for estimating expenses related to property damage of a potential future catastrophic event”. 
Claim 1 is directed to the abstract idea of “determining risk” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites:
	 “identifying, …, a plurality of properties within a specified geographic region, wherein the plurality of properties is associated with a user; identifying, …, at least one catastrophic event type; accessing, …, a plurality of catastrophic event models comprising a respective event model for each of at least two event model providers, wherein each event model provider of the at least two event model providers format event model results in a different format of at least two event model formats, and the plurality of catastrophic event models represent each catastrophic event type of the at least one catastrophic event type; determining, …  for each property of the plurality of properties, a respective property value; preparing, … , a customized event loss vector format corresponding to preferences associated with the user, wherein the preferences comprise one or more of a preferred event model vendor, a particular financial perspective, or a property value scaling factor; executing,    , the plurality of catastrophic event models for a respective location of each of the plurality of properties to generate an exposure data set representing estimated losses for each of the plurality of properties; determining, … based on the exposure data set, an estimated amount of physical damage to each of the plurality of properties: for each property of the plurality of properties, calculating, … based on the estimated amount of physical damage, a respective equity position estimate; for each property of the plurality of properties, analyzing, …, the equity position to determine a likelihood of mortgage default; for each property of at least one property having a respective likelihood of mortgage default of anticipated, calculating an estimated loss due to mortgage default; for each property of at least one property having a respective likelihood of mortgage default of anticipated, arranging, …, at least a portion of the exposure data set and the estimated loss due to mortgage default as a respective row of a loss matrix, wherein the respective row is formatted in the customized event loss vector format; and providing, for presentation to the user, a representation of the loss matrix.” 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processing circuitry”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining risk.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining risk using computer technology (e.g. processing circuitry).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims 2 and 5 recite limitations on the type of data imported and on the type of user of the system. These additional elements generally link the abstract idea to a field of use, and therefore do not integrate the abstract idea into a practical application.  Claim 3 recites applying a market value adjustment to a stored property value. Claim 4 recites segmenting the property value into a structure value and a land value. Claim 6 recites an algorithm for determining the likelihood of mortgage default.  Claim 6 recites a process for calculating the estimated loss. These limitations represent the use of a computer as a tool to perform an abstract idea, and therefore do not integrate the abstract idea into a practical application. Claim 8 recites a customized graphical user interface. The display of data represents the use of a computer as a tool to perform an abstract idea, and therefore does not integrate the abstract idea into a practical application. Claim 9 recites that loss matrix is presented to the user in real time. This limitation represents the use of a computer as a tool to perform an abstract idea, and therefore does not integrate the abstract idea into a practical application.  Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining risk.
Dependent claims 2-9 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014 (Collins) in view of US 20150032598 (Fleming).

Regarding claim 1, Fleming teaches a method for automatically estimating expenses related to property damage caused by at least one potential future catastrophic event, the method comprising: 
identifying, by processing circuitry, a plurality of properties within a specified geographic region, wherein the plurality of properties is associated with a user; ([0042] “location information from location device”])
identifying, by the processing circuitry, at least one catastrophic event type; ([0135] “risk” button; [0141])
preparing, by the processing circuitry, a customized event loss vector format corresponding to preferences associated with the user, wherein the preferences comprise one or more of a preferred event model vendor, a particular financial perspective, or a property value scaling factor; ([0066] “likely magnitude of potential loss”; [0128] “preference settings”; [0150] “scale the output of the risk assessment”; [0164] “location … loss severity … expected total losses”;  [0172] “singular loss frequency and loss severity distributions”)
executing, by the processing circuitry, the plurality of catastrophic event models for a respective location of each of the plurality of properties to generate an exposure data set representing estimated losses for each of the plurality of properties; ([0048] “value subject data … predicted data”; [0066] “likely magnitude of potential loss”)
determining, by the processing circuitry based on the exposure data set, an estimated amount of physical damage to each of the plurality of properties; (FIG. 11; FIG. 12; [0066] “likely magnitude of potential loss”)
….as a respective row of a loss matrix, wherein the respective row is formatted in the customized event loss vector format; and (FIG. 8 #810; FIG. 9 #928B; [-135] “data (and/or analysis desired with respect to the desired location”)
providing, for presentation to the user, a representation of the loss matrix; ([0168] “risk matrix”)

Collins teaches risk models ([0067]; [0135]; [0141]) but does not explicitly teach multiple providers and multiple formats. Fleming teaches: 
accessing, by the processing circuitry, a plurality of catastrophic event models comprising a respective event model for each of at least two event model providers, wherein each event model provider of the at least two event model providers format event model results in a different format of at least two event model formats, and ([0028-0029] “CoreLogic, ParcelQuest”, “different scales, ranges and formats”)
the plurality of catastrophic event models represent each catastrophic event type of the at least one catastrophic event type; ([0028] “earthquakes, hurricanes”)
determining, by the processing circuitry for each property of the plurality of properties, a respective property value; ([0027] “sale price”; [0072] “valuation index”)
for each property of the plurality of properties, calculating, by the processing circuitry based on the estimated amount of physical damage, a respective equity position estimate; (FIG. 7 and [0063] “home equity combined loan-to-value ratio”]
for each property of the plurality of properties, analyzing, by the processing circuitry, the equity position to determine a likelihood of mortgage default; ([0065-0069] probability of a delinquency event; default model)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the risk modeling system of Collins with the use of multiple model formats of and model suppliers of Fleming, because Fleming explicitly teaches the motivation [0003-0006] of assessing the risk of borrower default with respect to natural hazards. See MPEP 2143.I.G.

Collins in view of Fleming does not explicitly teach, but Dunsky does teach:
for each property of at least one property having a respective likelihood of mortgage default of anticipated, calculating an estimated loss due to mortgage default; (FIG. 5 #509; FIG. 9 #909; FIG. 12 “calculate loss projection”)
for each property of at least one property having a respective likelihood of mortgage default of anticipated, arranging, by the processing circuitry, at least a portion of the exposure data set and the estimated loss due to mortgage default [as a respective row of a loss matrix, wherein the respective row is formatted in the customized event loss vector format;] (as taught by Collins) and (FIG. 5 #509; FIG. 9 #909; FIG. 12 “calculate loss projection”; [0014] “electronic reports presented on the display device”)
for each property of at least one property having a respective likelihood of mortgage default of anticipated, calculating an estimated loss due to mortgage default; (FIG. 5 #509; FIG. 9 #909; FIG. 12 “calculate loss projection”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the risk modeling system of Collins and Fleming with the calculation of mortgage default likelihood and estimated loss amount of Dunsky, because Dunsky explicitly teaches the motivation [0004] of high quality data related to mortgage defaults. See MPEP 2143.I.G.

Regarding claim 2, Collins in view of Fleming and Dunsky teach the method of claim 1, and Collins further teaches: wherein the specified geographic region corresponds to a state, a county, or a postal code. ([0072])

Regarding claim 3, Collins in view of Fleming and Dunsky teach the  method of claim 1. Collins does not explicitly teach, but Dunsky does teach: wherein determining the property value comprises applying a market adjustment to a stored property value for the respective property. ([0172] “stressed timeline” [0174-0175] “mark-to-market”)

Regarding claim 4, Collins in view of Fleming and Dunsky teach the  method of claim 1. Collins does not explicitly teach, but Dunsky does teach: wherein determining the property value comprises segmenting the property value into a structure value portion and a land value portion. ([0142] automated valuation model; [0009] “house price index”)

Regarding claim 5, Collins in view of Fleming and Dunsky teach the  method of claim 1, and Collins further teaches: wherein the user is a mortgage lender or an insurance provider. ([0097] “and insurance company may utilize”)

Regarding claim 6, Collins in view of Fleming and Dunsky teach the  method of claim 1. Collins does not explicitly teach, but Fleming does teach: wherein determining the likelihood of mortgage default comprises determining, based upon the physical damage being a threshold amount greater than the respective equity position, mortgage default is anticipated. ([0071]] ”LTV must not exceed a certain threshold”)

Regarding claim 7, Collins in view of Fleming and Dunsky teach  the  method of claim. Collins does not explicitly teach, but Dunsky does teach: wherein calculating the estimated loss comprises calculating the estimated loss based on estimated future expenses and estimated future interest. ([0123-0139] “total repairs”; “foreclosure costs”)

Regarding claim 8, Collins in view of Fleming and Dunsky teach the  method of claim 1. Fleming further teaches: wherein providing the representation of the loss matrix comprises formatting the loss matrix in a customized graphical user interface screen. (FIG. 5 #550 “report providing the combined score”; FIG. 7 #740 “adjusted financial characteristic”; [0041] “individual models are selected”; [0042] “output explanatory information”; [0079])

Regarding claim 9, Collins in view of Fleming and Dunsky teach the  method of claim 1. Fleming further teaches:  wherein each event model of the plurality of catastrophic event models is executed and the representation of the loss matrix is provided to the user in real time responsive to a query received from the user. ([0034] “provided to requesting entity”; [0082] “real-time”)

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140310162 (Collins) predicted dollar amount. FIG. 13 risk matrix [Travelers]
US 20150032598 (Fleming)
US  20160284029 (Rhodes) Couple Physical And Financial Risks And Risk Measures To Mitigate Risk Of Catastrophic Damage To Physical Locations [0014] matrix of values [0033] risk model
US 20170011466 (Murikipudi) [0058] risk matrix “Enterprise Risk Register® software which facilitates compliance with ISO 17799/ISO 27000 requirements for risk mitigation and which is available from Northwest Controlling Corporation Ltd. (NOWECO) of London, UK.” [0060] value of a building
US 20170039307 (Koger) large scale analysis of catastrophic weather damage.  predicted dollar amount
US 20170140312 (Pai)  risk model may be used to analyze risk for third parties, real time. [0039] adjacency matrix  
US 20170308630 (Savage) [0038]  model risk involving financial institutions, such as banks
US 20190318440 (Wani) flood risk analysis and mapping
US 10540502 (Joyce) risk models in multiple formats


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692